UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, : 20cr608 (DLC)

-V- : ORDER

 

AQUILINO TORRES,
Defendant.
DENISE COTE, District Judge:

Pursuant to the subpoena issued on May 26, 2021, the
responsive documents are the be produced to Chambers no later
than June 1, 2021. Accordingly, it is hereby

ORDERED that counsel for Victim 1 shall appear in Courtroom
18B, 500 Pearl Street at 11:00 AM on June 2 for an in camera
review of the materials.

IT IS FURTHER ORDERED that Victim 1 shaii file their
objections to the responsive materials no later than June 3,
2021.

Dated: New York, New York
May 28, 2021

a. Ny

DENISE COTE
United States District Judge

 
